November 30, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      THE CITY OF HOUSTON, Appellant

NO. 14-14-00818-CV                          V.

               KELLEY STREET ASSOCIATES, LLC, Appellee
                   ________________________________

        This cause, an appeal from the judgment in favor of appellee, Kelley Street
Associates, LLC, signed October 3, 2014, was heard on the transcript of the record.
We have inspected the record and find error. We therefore order the judgment of
the court below REVERSED and RENDER judgment dismissing Kelley Street
Associates, LLC’s suit against the City of Houston for want of subject matter
jurisdiction.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Kelley Street Associates, LLC.

      We further order this decision certified below for observance.